 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. CV 18-3367 ODW (MRW)
13   MARIA S.,
14                     Plaintiff,
                                              ORDER ACCEPTING FINDINGS
15                v.                          AND RECOMMENDATIONS OF
                                              UNITED STATES MAGISTRATE
16   NANCY A. BERRYHILL, Acting               JUDGE
     Commissioner of Social Security,
17
                       Defendant.
18
19
20
           Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
21
     on file, and the Report and Recommendation of the United States Magistrate
22
     Judge. Defendant has not filed any written objections to the report. The Court
23
     accepts the findings and recommendation of the Magistrate Judge.
24
25
     DATE: April 24, 2019           ___________________________________
26                                       HON. OTIS D. WRIGHT II
27                                       UNITED STATES DISTRICT JUDGE
28
